Seward, J.
(orally).
This is a suit for $5 brought by R. L. Taneyhill against the Baltimore & Ohio Railroad Company, and while there is not much involved as to money value, there is a principle involved in the ease, and that is the reason the parties are litigating this ease, I presume.
It'is the question as to whether Taneyhill can bring this action and prosecute it to judgment — an action at law against the B. & 0. R. R. Co. where only a part of the claim -that was owing by the B. & 0. Railroad to the assignor of Taneyhill was assigned. Taneyhill procured an assignment for $5 from a creditor of the B. & 0. Railroad Company who was working for the company, when there was about $29 due the assignor, lie assigned to Taneyhill $5. Taneyhill sent a registered letter to -the company, notifying them of this assignment. There isn’t any question in the mind of the court but what the creditor of the B. & 0. Railroad Company had a perfect right to make this assignment. The only question that confronts the court is whether Mr. Taneyhill has a right to pursue his remedy at law. The court does, not think he has. The court is cited to the 17th Ohio State, which holds that he has a right in equity to pursue the remedy. The 58th Ohio State holds the same way. The assignment of the claim is perfect, but the assignee has no right, as the court views it, to pursue his remedy at law. but is relegated to his remedy in equity, if any thgre is; and there may be a judgment for the defendant.